Early in the morning of June 15, 1935, while plaintiff was proceeding in a westerly direction on the center west-bound roadway of Queens Boulevard, he was injured *968when his automobile collided with one of the concrete pillars which supports an overhead bridge maintained by defendant, The New York Connecting Railroad Company. He sued the City of New York and the Railroad Company. The jury returned a verdict for $5,000 against the City and in favor of the plaintiff, and in favor of the Raiboad Company, as to which it found that no negligence had been established. The City appeals from the judgment, as amended, in so far as it adjudges that plaintiff have judgment against it, and plaintiff appeals from so much of the said judgment as adjudges that the Raiboad Company have judgment against him on the merits. Judgment, as amended, in so far as appealed from by-defendant The City of New York, reversed on the law and the facts, with costs,, and the complaint dismissed on the law, with costs. Judgment, as amended, in so far as appealed from by plaintiff, unanimously affirmed, with costs to respondent, The New York Connecting Raiboad Company. In our opinion the evidence, clearly establishes that plaintiff was guilty of contributory negligence as matter: of law. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.